Exhibit 10.7

 



LEASE TERMINATION AGREEMENT



THIS LEASE TERMINATION AGREEMENT (this "Agreement") is entered into effective
March 31, 2017, by and between Keystone-Centennial II, LLC, a North Carolina
limited liability company, ("Landlord"), and Argos Therapeutics, Inc., a
Delaware corporation, ("Tenant").

 

RECITALS

 

Pursuant to that Lease Agreement dated January 17, 2017, entered into by Tenant
and Landlord (the "Lease"), Tenant leased from Landlord approximately 40,420
rentable sq. ft. in that building located at 1010 Main Campus Dr. in Raleigh, NC
and identified as the "Center for Technology and Innovation", (the "Premises").
(The Lease is incorporated into this Agreement by this reference and, except
where specifically provided to the contrary in this document, the capitalized
terms shall have the same meaning as those used in the Lease.) Pursuant to
Section 6.1 of the Lease, Tenant delivered a $2,400,000 "Irrevocable Standby
Letter of Credit", dated January 18, 2017, (No. IS0485461U) issued by Wells
Fargo Bank, National Association in favor of Landlord (the "Letter of Credit")
to Landlord as security for Tenant's obligations under the Lease. Tenant
defaulted under the Lease ("Tenant's Default") and on March 16, 2017, advised
Landlord: (i) that Tenant wanted to terminate the Lease; (ii) that Tenant was
relinquishing all rights to possession of the Premises; and (iii) to begin
efforts to relet the Premises. Landlord sent a notice of termination of Lease to
Tenant on March 17, 2017. After negotiation, the parties have agreed to an early
termination of the Lease on the terms and conditions set out below. In
consideration of these Recitals and the promises of set out below, the parties
agree as follows:

 

1. TERMINATION/RELEASE. The Lease shall be deemed terminated as of March 17,
2017 (the "Termination Date"). Notwithstanding Section 30 of the Lease to the
contrary, except for their respective obligations under this Agreement: (i)
neither party shall have any further rights or obligations under the Lease, and
(ii) each party releases the other from any and all other claims it may have as
against the other arising out of or relating to the Lease or the Premises,
whether those claims are known or not or accrued or not, and whether those
claims are contingent or non-contingent, liquidated, or unliquidated.

 

2. LANDLORD DAMAGES. The parties acknowledge that Landlord has and will suffer
significant damages as a result of Tenant's Default (collectively, the "Landlord
Damages"), including the following:

 

2.1. Construction Costs. Pursuant to Section 7.2 of the Lease, Landlord had
commenced construction of the Tenant Upfit, which was to be constructed at
Tenant's sole cost and expense. On or about February 22, 2017, Tenant requested
that Landlord stop construction of the Tenant Upfit, which it did. As of that
date, Landlord had incurred a total of approximately $748,560 in construction
costs in constructing the Tenant Upfit (the "Construction Costs"). Landlord has
demanded payment of the Construction Costs from Tenant; but Tenant has failed to
reimburse Landlord for all but $64,152.70 of the Construction Costs (the "Tenant
CC Payment"). Tenant acknowledges that its obligation to reimburse Landlord for
the Construction Costs: (i) is independent of its obligation under the Lease to
pay the Rent to Landlord; and (ii) would exist even if the Lease were not being
terminated. Landlord acknowledges that it should be able to salvage some of the
Tenant Upfit which has been completed and, in consideration for such, has agreed
to return the Tenant CC Payment to Tenant.

 



 

 

2.2. Lost Rents & Other Damages. Pursuant to Section 17.2 of the Lease, Landlord
is entitled to recover from Tenant: (i) any and all commercially reasonable
costs (i.e., broker commissions, alteration/repair costs, attorneys' fees, etc.)
incurred by Landlord in reletting the Premises; (ii) any deficiency between
Tenant's scheduled Rent (i.e., Base Rent and Additional Rent) for the remainder
of the Term and the rent charged to the new tenant; (iii) the unamortized
portion of the funded Tenant Upfit Allowance; (iv) the Rent Abatement; (v)
interest at 12% per annum on all sums due from Tenant; and (vi) all attorneys'
fees incurred by Landlord in enforcing the Lease, (collectively, the
"Termination Damages"). Landlord has begun the reletting process; but, as of
yet, has been unable to relet any of the Premises. Because the Premises has not
yet been relet, the parties acknowledge that it is not possible, with any
certainty, to calculate the actual amount of the Termination Damages. The
parties have nevertheless agreed that the rent reserved under the Lease for 15%
of the remainder of the Term would not be less than $1,800,000.00. Acknowledging
that the Termination Damages are somewhat speculative and that this Agreement
contemplates that the Termination Damages shall be paid in one lump sum (as
opposed to over time as contemplated by the Lease), Landlord has agreed to
accept the sum of $1,615,590.00 as payment, in full, of the Termination Damages,
payable solely from the Second Draw (defined below).

 

3. LETTER OF CREDIT. Landlord has previously made a $698,247.86 draw on the
Letter of Credit (the "First Draw") in partial payment of the Landlord Damages.
Promptly after the execution and delivery of this Agreement by both parties,
Landlord will make a second and final draw on the Letter of Credit in the amount
of $1,665,902.14 (the "Second Draw"), which Landlord will accept as full payment
of the balance of the Landlord Damages due. Promptly after its receipt of the
funds from the Second Draw, Landlord shall: (i) have no further rights to draw
on the Letter of Credit; and (ii) return the original Letter of Credit, along
with a check for the Tenant CC Payment, to Tenant. Tenant irrevocably waives any
and all rights to contest Landlord's making of either the First Draw or the
Second Draw.

 

4. SURVIVING OBLIGATIONS. Notwithstanding the termination of the Lease, each
party's indemnification obligations under Section 27 of the Lease with respect
to broker's commissions shall remain in full force and effect and shall survive
this termination of the Lease.

 

5. REPRESENTATIONS. Each party warrants that: (i) it is authorized and empowered
to enter into this Agreement; (ii) the person signing in a representative
capacity on its behalf is duly authorized to sign this Agreement; and (iii) this
Agreement constitutes its valid and binding obligation and is enforceable
against it in accordance with its terms.

 

6. MISCELLANEOUS. This Agreement constitutes the entire agreement between the
parties on the subject of the termination of the Lease. All of the parties'
prior agreements on this subject, whether oral or written, shall be of no force
and effect. This Agreement cannot be modified other than by an agreement in
writing signed by both parties. This Agreement shall be binding upon each
party’s successors and assigns. Except as except as expressly provided otherwise
in this Section, Sections 1.2, 26, 31.6, 31.7, 31.8, and 31.9 of the Lease shall
be applicable to this Agreement and references in those Sections to "Lease"
shall be construed to refer to this Agreement. The parties have executed this
Agreement as an accord and satisfaction.

 

 

[Signatures on Next Two Pages]

 

 



 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered all on the date first above written.

 

 

LANDLORD:

 

Keystone-Centennial II, LLC,

a North Carolina limited liability company

 

By Its Manager:

Keystone Corporation,

a North Carolina corporation

 

 

By: /s/ J. Patrick Gavaghan (SEAL)

Name: J. Patrick Gavaghan

Title: President

 

 

 

 

 

 

 

 

 

 



 

 

TENANT:

 

Argos Therapeutics, Inc.,

a Delaware corporation

 

 

 

By: /s/ Jeffrey D. Abbey

Name/Title: Jeffrey D. Abbey, CEO

 

 

 

 

 

 

 

 

 